Electronically Filed
                                                     Supreme Court
                                                     SCPW-XX-XXXXXXX
                         SCPW-XX-XXXXXXX             03-SEP-2021
                                                     09:35 AM
           IN THE SUPREME COURT OF THE STATE OF HAWAI#I
                                                     Dkt. 12 ODDP

                      LAEL SAMONTE, Petitioner,

                                  vs.

                   STATE OF HAWAI#I, Respondent.


                          ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, and Wilson, JJ., and
 Circuit Judge To#oto#o, assigned in place of Eddins, J., recused)

           Upon consideration of the document submitted by

petitioner Lael Samonte entitled, “Defense Counsels Motion for

Judgment of Acquittal,” which was filed as a petition for writ of

mandamus on August 9, 2021, petitioner fails to demonstrate that

he is entitled to the requested extraordinary relief from this

court.   See Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334,

338 (1999) (a writ of mandamus is an extraordinary remedy that

will not issue unless the petitioner demonstrates a clear and

indisputable right to relief and a lack of alternative means to

redress adequately the alleged wrong or obtain the requested

action).   Accordingly,

           IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

           IT IS HEREBY FURTHER ORDERED that the clerk of the
appellate court shall process the petition for writ of mandamus

without payment of the filing fees.

          DATED:   Honolulu, Hawai#i, September 3, 2021.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Michael D. Wilson

                               /s/ Fa#auuga To#oto#o